     Case 3:19-cv-01281-JLS-BLM Document 44 Filed 02/17/21 PageID.543 Page 1 of 2



1

2

3

4

5

6

7

8

9

10                                  UNITED STATES DISTRICT COURT

11                                SOUTHERN DISTRICT OF CALIFORNIA

12
                                                             Case No.: 19-CV-1281-JLS(BLM)
13   MARIA HERNANDEZ, an individual;
     ROBERTO NAVA, an individual; AZAEL
14                                                           ORDER CONFIRMING SETTLEMENT
     SANCHEZ, an individual,
                                                             AND SETTING DEADLINE TO FILE
15                                         Plaintiffs,       JOINT MOTION FOR DISMISSAL
16   v.
17   SOUTHWEST KEY PROGRAM, INC., a foreign
18   nonprofit; and DOES 1 to 50,

19                                       Defendant.

20

21
            On February 12, 2021, counsel for Plaintiff informed the Court that the Parties have
22
     “reached a tentative settlement”. ECF No. 43. Because the Parties have reached a tentative
23
     settlement, all other pending dates before Magistrate Judge Major and District Judge
24
     Sammartino, including the deadline for Plaintiff’s Counsel to file the Proposed Pretrial Conference
25
     Order on February 18, 2021, and the Final Pretrial Conference on February 25, 2021, are hereby
26
     vacated.
27
            The parties are ordered to filed their joint motion for dismissal of this case, signed by
28

                                                         1
                                                                                     19-CV-1281-JLS(BLM)
     Case 3:19-cv-01281-JLS-BLM Document 44 Filed 02/17/21 PageID.544 Page 2 of 2



1    counsel of record and any unrepresented parties, no later than March 18, 2021. A proposed

2    order on the joint motion for dismissal must be e-mailed to the district judge’s chambers1 on the

3    same day. If the signed joint motion for dismissal is timely filed, the parties and attorneys are

4    not required to make any further appearances before Judge Major.

5
            If the fully executed joint motion for dismissal is not filed by March 18, 2021, then all
6
     counsel of record and unrepresented parties are required to appear in person for a Settlement
7
     Disposition Conference. The Settlement Disposition Conference will be held on March 26, 2021
8
     at 9:30 a.m. in Courtroom 4C.
9

10          If counsel of record or any unrepreented party fails to appear at the Settlement

11   Disposition Conference, or the parties fail to file the signed joint motion for dismissal in a timely

12   manner, the Court will issue an order to show cause why sanctions should not be imposed for

13   failing to comply with this Order.

14          IT IS SO ORDERED.

15   Dated: 2/17/2021

16

17

18

19

20

21

22

23

24

25

26
     1
27    The proposed order shall be e-mailed pursuant to section 2(h) of the United States District
     Court for the Southern District of California’s Electonic Case Filing Administrative Policies and
28   Procedures Manual, available at www.casd.uscourts.gov.

                                                      2
                                                                                      19-CV-1281-JLS(BLM)
